DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

Remarks
3.	In response to communications filed on 1/26/2021, no new claims have been cancelled; claim 1 has been amended, and no new claims have been added. Therefore, claims 1-9, 11-19 and 21-22 are presently pending in the application.

Allowable Subject Matter
4.	Claims 1-9, 11-19 and 21-22 allowed over prior art made of record.
5.	The following is an examiner’s statement of reasons for allowance: 
The Applicants’ arguments in the Amendment filed on 12/28/2020, have been fully considered and are found persuasive. The prior art of record Li-Chun Wang etal. (U.S. 
A system comprising one or more processors and one or more non-transitory machine-readable storage media containing instructions. The instructions when executed on the one or more processors, cause the one or more processors to perform operations including receiving a plurality of known media content. The plurality of known media content has associated known content identifiers. Partitioning the known content identifiers associated with the plurality of known media content into a first index and a second index. Separating the first index into one or more first buckets, wherein the first index is separated into the one or more first buckets using the known content identifiers that are in the first index. Separating the second index into one or more second buckets, wherein the second index is separated into the one or more second buckets using the known content identifiers that are in the second index. The prior arts of record specifically do not teach or disclose receiving unknown content identifiers corresponding to unknown media content being displayed by a media system and concurrently searching the one or more first buckets and the one or more second buckets for known content identifiers that match the unknown content identifiers. Determining that an amount of known content identifiers in a first bucket of the one or more first buckets is above a threshold and discarding the first bucket from being searched for known content identifiers based on determining that the amount of known content identifiers in the first bucket is above the threshold.Page 2 of 11 75896947.1Appl. No. 15/211,492DDDetermining that an amount of known content identifiers in a second bucket of the one or more first buckets is below the threshold and selecting a known content identifier from the second bucket based on determining that 
Claims 2-9 and 21 are allowed because they are dependent on independent claim 1.

A method comprising receiving a plurality of known media content, wherein the plurality of known media content has associated known content identifiers. Partitioning the known content identifiers associated with the plurality of known media content into a first index and a second index and separating the first index into one or more first buckets. The first index is separated into the one or more first buckets using the known content identifiers that are in the first index.Page 4 of 11 75896947.1Appl. No. 15/211,492SSeparating the second index into one or more second buckets, wherein the second index is separated into the one or more second buckets using the known content identifiers that are in the second index.  The prior arts of record specifically do not teach or disclose receiving unknown content identifiers corresponding to unknown media content being displayed by a media system and concurrently searching the one or more first buckets and the one or more second buckets for known content identifiers that match the unknown content identifiers. Determining that an amount of known content identifiers in a first bucket of the one or more first buckets is above a threshold; discarding the first bucket from being searched based on determining that the amount of known content identifiers in the first bucket is above the threshold. Determining that an amount of known content identifiers in a second bucket of the one or more first buckets is below the threshold and selecting a known content identifier from the second bucket based on determining that the amount of known content identifiers in the second bucket is below the threshold. The selected known content identifier is associated with known media content of the plurality of known media content and identifying the unknown media content as the known media content associated with the selected known content identifier, as claimed in independent claim 11.
Claims 12-19 and 22 are allowed because they are dependent on independent claim 11.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/2/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164